| eeeiaeei ea on 0475-TJK Document 110-5 Filed 07/06/21 Page 1 of 11

TC-8
Last Activity: 1/13/2021 7:12:35 AM(UTC-8)
Number of attachments: 165
Source: Telegram
Source file: €577462c3126fd61 17148d47ebb1077cdcd3691e files _full.zip/private/var/mobile/Containers/Shared/AppGroup/237 A30D0-FE61-
47D7-84D1-511A2D9881 FB/telegram-data/account-8 13828 1883 10846801 3/postbox/db/db_ sqlite : 0x3021EC88 (Size: 873086976 bytes)
Body file: chat-4 txt

Participants:

REDACTED

Identifier: 47108782

 

USAO_NORDEAN (21-CR-175)_ 00001322
  

From: 586406520 YutYut Cowabunga
Yo yo

1/4/2021 2:17:34 PM(UTC-8)

Source Info:
e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x3033AC34 (Size: 873086976 bytes)

From: 586406520 YutYut Cowabunga
@REBELRUFIO if you can add the west coast guys

1/4/2021 2:18:07 PM(UTC-8)

 

Source Info:
€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/
AppGroup/237A30D0-FE61-47D7-84D1-511A2D988 1F B/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x3033AB42 (Size: 873086976 bytes)

From: 654712116 Joe Bigs
| just left that chat
1/4/2021 2:18:18 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d4 7ebb1077cdcd3691e _files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D988 1FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x3033AACE6 (Size: 873086976 bytes)

System Message System Message
<Rufio Panman invited REDACTED
SIL IPLipd eae) VO Tee)

 

Source Info:
e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881F B/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x3033AA46 (Size: 873086976 bytes)

ent 110-5 Filed 07/06/21

Page 2 of 11

 

REDACTED

 

 

  

   

 

 

Source Info:
€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881F B/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x3033A3FB (Size: 873086976 bytes)

 

USAO_NORDEAN (21-CR-175)_00001323
227
ent 110-5 Filed 07/06/21 Page 3 of 11

  

From: 586406520 YutYut Cowabunga

nel

1/4/2021 2: PM(UTC-8)

Source Info:

e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox3033AE9E (Size: 873086976 bytes)

REDACTED

 

 

From: 586406520 YutYut Cowabunga
Ok so it's looking like our leadership calls might have to be boots on ground
1/4/2021 2:20:18 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-
FE61-47D7-84D1-511A2D9881F B/telegram-data/account-8138281883108468013/postbox/db/db_sqlite : 0x3033AF62 (Size:
873086976 bytes)

 

From: 654712116 Joe Bigs
| told him he'd get picked up around airport
1/4/2021 2:20:21 PM(UTC-8)

 

Source Info:

e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Share
d/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881F Bitelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x30342E0B (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
They can hold him for 24 hours without bail

1/4/2021 2:20:54 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shar
ed/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x30342971 (Size: 873086976 bytes)

 

From: 573782641 Rufio Panman (owner)
PN othe

1/4/2021 2:21:09 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x303427CF (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga

Then they have to give him bail

1/4/2021 2:21:12 PM(UTC-8)

 

Source Info:
e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D988 1FB/telegram-data/account- USAO_NORDEAN (21-CR-175)_00001324
8138281883108468013/postbox/db/db_sqlite : 0x30342D85 (Size: 873086976 bytes)
228
REDACTED LO-5 Filed 07/06/21 Page 4 of 11

  

 

‘

(Empty File)

 

 

USAO_NORDEAN (21-CR-175)_ 00001325
ent 110-5 Filed 07/06/21 Page 5 of 11

  

From: 586406520 YutYut Cowabunga
Can you add RE |@REBELRUFIO

1/4/2021 2:22:46 PM(UTC-8)

Source Info

e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2F939B7E (Size: 873086976 bytes)

(Empty Fite)

Source Info:
e€577462c3126fd6117148d47ebb1077cdced3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881F B/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x2F93945D (Size: 873086976 bytes)

 

REDACTED

SSE (a [oss (¢ os) dU (ont led
=586406520 (Peerd) invited REDACT |
1/4/2021 2:23:11 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x30348BAE (Size: 873086976 bytes)

From: 586406520 YutYut Cowabunga
Nm | added him
1/4/2021 2:23:18 PM(UTC-8)

 

Source Info:
€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2FC9FEDD (Size: 873086976 bytes)

 

REDACTED

 

USAO_NORDEAN (21-CR-175)_ 00001326
1 Page 6of11

From: 586406520 YutYut Cowabunga

Do not add RED to this chat until we get a verbal confirmation that he is in possession

of his phone
1/4/2021 2:23:51 PM(UTC-8)

 

Source Info:
e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-47D7-84D1-
511A2D9881FB/telegram-data/account-8 13828 1883108468013/postbox/db/db_sqlite : Ox2F6C393B (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
Don't add him just because he types a message in the chat
1/4/2021 2:24:12 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/2
37A30D0-FE61-47D7-84D1-511A2D9881F Bitelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2E26D4F5 (Size: 873086976 bytes)

 

REDACTED

 

From: 586406520 YutYut Cowabunga

I'm thinking maybe | should give RED iF heads up
1/4/2021 2:26:18 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGr
oup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x30261F7B (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
I'm sure he and RED have exchanged messages about the flag burning
1/4/2021 2:26:55 PM(UTC-8)

 

Source Info:

e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-
FE61-47D7-84D1-511A2D9881F B/telegram-data/account-8138281883108468013/postbox/db/db_sqlite : 0x30261B0A
(Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga

Tp) have a warrant for his phone they could probably issue a warrant for
RED

1/4/2021 2:27:23 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-
47D7-84D1-511A2D9881FBftelegram-data/account-8138281883108468013/postbox/db/db_sqlite : 0x302618A9 (Size: 873086976
bytes)

 

From: 586406520 YutYut Cowabunga

What do you guys think?

1/4/2021 2:27:31 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x3026182B (Size: 873086976 bytes)

 

USAO_NORDEAN (21-CR-175)_00001327

231
REDACTED Filed 07/06/21 Page 7 of 11

 

 

From: 586406520 YutYut Cowabunga
That way he can prepare himself
1/4/2021 2:27:51 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-51 1A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2FA4AD33 (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
That's not going to help them
1/4/2021 2:28:07 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881F B/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2FA4A97F (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga
Let's move quick but let's not jump the gun on this
1/4/2021 2:28:29 PM(UTC-8)

 

Source Info:

e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppG
roup/237A30D0-FE61-47D7-84D1-511A2D9881F B/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x28009B94 (Size: 873086976 bytes)

 

oe REDACTED

It's a waste of time deleting chats
1/4/2021 2:28:48 PM(UTC-8)

 

Source Info:

e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x280097E7 (Size: 873086976 bytes)

 

iver: REDACTED

We went through this when RED lies over to antifa

1/4/2021 2:29:00 PM(UTC-8)

 

Source Info:
e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGrou
p/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account- USAO_NORDEAN (21-CR-175)_00001328

8138281883108468013/postbox/db/db_sqlite : Ox280095D5 (Size: 873086976 bytes)
232
1 Page 8of11

mom ~REDACTED

Yeah you gotta manually delete each message from each chat "for everyone” deleting all

will only clear it for you, only the owner can nuke the chat
1/4/2021 2:30:04 PM(UTC-8)

 

Source Info:
e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-47D7-84D1-

511A2D9881FBftelegram-data/account-8 13828 18831084680 13/postbox/db/db_sqlite : 0x30312F1C (Size: 873086976 bytes)

Hom REDACTED

since RED knew the cops were for him, hopefully he logged outta telegram
1/4/2021 2:30:33 PM(UTC-8)

 

Source Info:
€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-

FE61-47D7-84D1-511A2D9881F B/telegram-data/account-813828188310846801 3/postbox/db/db_sqlite : 0x30312E69 (Size:

 

873086976 bytes)
REDACTED

 

 

a REDACTED
Regardless Google and apple key log everything that you type into your phone
FT aa cay es)
1/4/2021 2:31:08 PM(UTC-8)

 

Source Info:
e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-

47D7-84D1-511A2D988 1FBftelegram-data/account-8 138281883108468013/postbox/db/db_sqlite : 0x30312BC4 (Size: 873086976
bytes)

i BS ByXea i SB)

| know its retarded
1/4/2021 2:31-10 PM(UTC-8)

 

Source Info:
e577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-51 1A2D9881F B/ftelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x30312B25 (Size: 873086976 bytes)

isle REDAC

if you're talkin about playing Minecraft you just make sure you don't use your phone at all or

even have it anywhere around you

1/4/2021 2:31:49 PM(UTC-8)

 

Source Info:
e577462c3126fd6117148d47ebb1077cdcd3691e _files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-47D7-84D1-

511A2D9881FB/telegram-data/account-813828 188310846801 3/postbox/db/db_sqlite : Ox24DEAE63 (Size: 873086976 bytes)

USAO_NORDEAN (21-CR-175)_00001329

233
Gaseuin2i=cr-00i7 Said quDocumentihtO-SesriledsOW/06/21 Page 9 of 11

 

USAO_NORDEAN (21-CR-175)_ 00001330
Case 1:21-cr-00175-TJK Document 110

  

From: 573782641 Rufio Panman (owner)

=

1/4]2021 2:33:37 PM(UTC-8)

Source Info:

577462c3126fd6117148d4 7ebb1077cded3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : Ox2EFF9OF6 (Size: 873086976 bytes)

 

cuits REDACTED
REDACTED

1/4/2021 2:34:13 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdced3691e_files_full zip/private/var/mobile/Containers/Shared/A
ppGroup/237A30D0-FE61-47D7-84D 1-511A2D9881F Bftelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x24DB4F80 (Size: 873086976 bytes)

 

beads REDACTED

If they can get a flight to Philadelphia instead we can probably get them there
1/4/2021 2:35:12 PM(UTC-8)

 

 

Source Info:
€577462c3126fd6117148d47ebb1077cdced3691e_files_full zip/private. bil tai {Shi \pp' jp/237A30D0-FE61-
873086076 bytes) 1A2D9881FB/telegram-data/account-8138281883108468013/postbox/db/db_: cme 0x2F345E51 (Size:

es)

 

From: 586406520 YutYut Cowabunga
| can take two from greensboro

1/4/2021 2:35:34 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-51142D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x30232697 (Size: 873086976 bytes)

 

Ceti Meelsior Ll steVA mm Atle dum ee) let lile ts

From here going forward it might be a good idea to disperse ownership of chats between all
of us so not just one man holds the keys

1/4/2021 2:37:15 PM(UTC-8)

 

Source Info:
€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-47D7-84D1-
511A2D9881FB/telegram-data/account-813828 18831084680 13/postbox/db/db_sqlite : Ox2D8E 1246 (Size: 873086976 bytes)

 

From: 586406520 YutYut Cowabunga

Might be a good idea to prepare and start thinking of what could happen rather than always

be scrubbing shit after something already has happened

1/4/2021 2:38:19 PM(UTC-8)

 

Source Info:
€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-47D7-84D1-
511A2D9881FBitelegram-data/account-813828 188310846801 3/postbox/db/db_sqlite : 0x228E7E07 (Size: 873086976 bytes)

 

USAO_NORDEAN (21-CR-175)_ 00001331
235
Case 1:21-cr-00175-TJK Document 110-5 Filed 07/06/21 Page 11 of 11

 

 

 

USAO_NORDEAN (21-CR-175)_ 00001332
